[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                June 20, 2007
                              No. 07-10041                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                            BIA No. A77-384-704

KIKI TURINO HANCOCH RUNTU,


                                                                      Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                               (June 20, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

     Under 8 C.F.R. 208.16(b)(2), an immigrant seeking a withholding of
removal need not provide evidence that he would be singled out individually for

persecution if he establishes: (1) that there is a pattern or practice in his home

country of persecution of a group of persons similarly situated to the applicant on

account of religion, and (2) his inclusion in such a group of persons will make it

more likely than not that his or her life or freedom would be threatened upon return

to that country. Id.

      The Board of Immigration Appeals denied Kiki Turino Hancoch Runtu’s

request for asylum because Runtu failed to demonstrate that extraordinary

circumstances or changed country conditions justified his untimely filing. We do

not have jurisdiction to review that determination.    Chacon-Botero v. U.S. Atty.

Gen., 427 F.3d 954, 957 (11th Cir. 2005). The BIA rejected Runtu’s request for

withholding because the Immigration Judge found that his testimony of past

persecution was not credible. The determination that Runtu was not a credible

witness is supported by substantial evidence. See Forgue v. United States Att’y

Gen., 401 F.3d 1282, 1286 (11th Cir. 2005).

      However, neither the BIA nor the IJ addressed Runtu’s alternative argument,

which he claims is supported by various institutional reports and news articles, that

there is a pattern or practice in Indonesia of persecuting Christians. Runtu’s

credibility is not relevant to the question of whether the information contained in

those reports is accurate or sufficient to satisfy the high burden of demonstrating
                                           2
that a Christian is more likely than not to face persecution on return to Indonesia.

For that reason, we grant Runtu’s petition for review with respect to the

withholding of removal claim based on a pattern or practice of persecution. On

remand, the BIA should address the limited question of whether Runtu has

satisfied the requirements of 8 C.F.R. 208.16(b)(2)(i)–(ii).

      PETITION DISMISSED IN PART, DENIED IN PART, GRANTED IN

PART, AND REMANDED FOR FURTHER PROCEEDINGS.




                                           3